UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-4256



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


STACSON MAURICE PAGE,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, Senior
District Judge. (5:05-cr-00230-H-1)


Submitted:   March 5, 2007                 Decided:   March 16, 2007


Before WILLIAMS and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Frank DeArmon Whitney, United States Attorney, Anne
Margaret Hayes, Assistant United States Attorney, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Stacson Maurice Page pled guilty, pursuant to a written

plea agreement, to possession of firearms during and in relation to

a drug trafficking crime, in violation of 18 U.S.C. § 924(c)

(2000). On appeal, Page’s counsel filed a brief in accordance with

Anders v. California, 386 U.S. 738 (1967), asserting that there are

no meritorious issues for appeal, but questioning whether the

waiver of appellate rights in Page’s plea agreement was valid and

enforceable.       Page   has   filed   a   pro   se   supplemental   brief

questioning whether he was properly sentenced as a career offender.

Finding no reversible error, we affirm.

          A defendant may waive the right to appeal if that waiver

is knowing and intelligent.      United States v. Blick, 408 F.3d 162,

169 (4th Cir. 2005).      To determine whether a waiver is knowing and

intelligent, we examine the background, experience, and conduct of

the defendant.     United States v. Broughton-Jones, 71 F.3d 1143,

1146 (4th Cir. 1995).        Generally, if the district court fully

questions a defendant regarding the waiver of his right to appeal

during the Fed. R. Crim. P. 11 colloquy, the waiver is both valid

and enforceable.    United States v. Johnson, 410 F.3d 137, 151 (4th

Cir.), cert. denied, 126 S. Ct. 461 (2005).            The issue, however,

ultimately is “evaluated by reference to the totality of the

circumstances.”    United States v. General, 278 F.3d 389, 400 (4th




                                   - 2 -
Cir. 2002).    We review the question of whether a defendant validly

waived his right to appeal de novo.            Blick, 408 F.3d at 168.

             We conclude Page knowingly and voluntarily waived his

right to appeal in a valid plea agreement and the district court

complied with Fed. R. Crim. P. 11 in conducting Page’s guilty plea

hearing.     The court informed Page that any waiver of his appeal

rights would be binding on him.           The language of the waiver and

plea agreement is clear and unmistakable.             Page represented by his

statements at the plea hearing and signature on the plea agreement

that he had been fully advised about, and understood, the terms of

the   plea   agreement.      As    part   of    the    plea   agreement,   Page

specifically agreed to waive any appeal of his conviction and

sentence.      Thus,   we   find   the    waiver      valid   and   enforceable.

However, because the Government has not asserted that the waiver

provision precludes review of Page’s conviction or sentence on

appeal and because his attorney has filed an Anders brief, we

consider the merits of Page’s appeal despite his appellate waiver.

See United States v. Brock, 211 F.3d 88, 90 n.1 (4th Cir. 2000).

Our review of the record confirms there are no meritorious grounds

for appeal.

             We find the claim raised in Page’s pro se supplemental

brief to be without merit.        As required by Anders, we have examined

the entire record and find no other meritorious issues for appeal.

Therefore, finding no error, we affirm Page’s conviction and


                                     - 3 -
sentence.   This court requires that counsel inform his client, in

writing, of his right to petition the Supreme Court of the United

States for further review.    If the client requests that a petition

be filed, but counsel believes that such a petition would be

frivolous, then counsel may move in this court for leave to

withdraw from representation.    Counsel’s motion must state that a

copy thereof was served on the client.       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           AFFIRMED




                                - 4 -